Title: To John Adams from John Thaxter, 30 June 1782
From: Thaxter, John
To: Adams, John



Amsterdam 30th June 1782
Sir

Between 6 and 7 this morning Capt. Trowbridge came and delivered me the five Letters and News Papers inclosed.
Every thing in a quiet state on the other side the Water—Provissions plenty and cheap—hard Money not scarce. He has brought Tobacco, and Sugar and Coffee from Boston. Sugar and Coffee from Boston to Amsterdam, is a Phenomenon in the mercantile World, and ought not to be forgotten.
If there are any Letters for me, please to inclose them to Messs. Ingraham and Bromfield, they may come by the Chariot de Poste at six o. Clock tomorrow Morning.
I have the Honor to be &ca.

J. T.

